Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 1 of 26 Page ID
                                  #:21667




                Exhibit K
         To Fletcher Declaration
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 2 of 26 Page ID
                                  #:21668
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 3 of 26 Page ID
                                  #:21669
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 4 of 26 Page ID
                                  #:21670
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 5 of 26 Page ID
                                  #:21671
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 6 of 26 Page ID
                                  #:21672
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 7 of 26 Page ID
                                  #:21673
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 8 of 26 Page ID
                                  #:21674
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 9 of 26 Page ID
                                  #:21675
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 10 of 26 Page ID
                                  #:21676
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 11 of 26 Page ID
                                  #:21677
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 12 of 26 Page ID
                                  #:21678
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 13 of 26 Page ID
                                  #:21679
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 14 of 26 Page ID
                                  #:21680
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 15 of 26 Page ID
                                  #:21681
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 16 of 26 Page ID
                                  #:21682
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 17 of 26 Page ID
                                  #:21683
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 18 of 26 Page ID
                                  #:21684
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 19 of 26 Page ID
                                  #:21685
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 20 of 26 Page ID
                                  #:21686
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 21 of 26 Page ID
                                  #:21687
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 22 of 26 Page ID
                                  #:21688
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 23 of 26 Page ID
                                  #:21689
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 24 of 26 Page ID
                                  #:21690
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 25 of 26 Page ID
                                  #:21691
Case 8:18-cv-02001-JVS-JDE Document 333-14 Filed 09/03/21 Page 26 of 26 Page ID
                                  #:21692
